Judgment, Supreme Court, New York County (Jeffrey Atlas, J., at plea and sentence; Herbert Altman, J., at suppression hearing), rendered May 27,1992, convicting defendant, upon her plea of guilty, of murder in the second degree, and sentencing her to a term of 20 years to life, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The record fails to support defendant’s claim that her statements were the product of continuous police interrogation for a period of almost 12 hours. On the contrary, during this period of time, defendant was offered food and drink and there was a break of several hours between the making of written and videotaped statements (compare, People v Anderson, 42 NY2d 35). Nor was there anything defective about the Miranda warnings and waivers (see, People v Dunwoody, 89 AD2d 569, 570). We see no reason to reduce defendant’s bargained-for sentence. Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.